GIVAN, Justice,
concurring and dissent ing.
I concur with the majority opinion so far as the treble damages issue is concerned.
Although the majority opinion does not directly address the question of the giving of the instruction on separate damages for loss of the quality and enjoyment of life, it does refer to Canfield v. Sandock (1990), Ind., 563 N.E.2d 1279, which correctly states that it is error to give such an instruction but that there, the giving of the instruction was harmless error.
I agree that many damages which might be included in the loss of the quality and enjoyment of life might well be considered facts which the jury could consider in awarding other damages. However, for that very reason, the giving of such an instruction has the potential to lead a jury into the error of pyramiding damages awarded to a plaintiff.
I would therefore hold that the giving of such an instruction is reversible error, and the trial court should be instructed to refrain from giving such an instruction on the retrial of this case.